IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


K.D.,                                          : No. 164 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
E.D.,                                          :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

        AND NOW, this 13th day of November, 2020, the Application for the Exercise of

King’s Bench Power or Extraordinary Jurisdiction is DENIED.